The opinion of the Court was delivered by
Johnston, Ch.
Whether the Commissioner rendered himself liable, as for .misconduct, in refusing to keep up the bid-dings and to close a contract with Mr. Mayrant upon his bid, or not, it is certain that no contract was closed with him; and he is not entitled to have a conveyance, either under a rule, or under a bill exhibited for that purpose.
But it is the constant practice to allow commissioners to withdraw property, temporarily, from sales, when they see that to press the sale would be to sacrifice the property. I am of opinion they should have this discretion, under the control of the Court. It may be liable to abuse; in which case the Court can control it by peremptory orders, or otherwise. But, on the other hand, when judiciously exercised, as in this instance, it is most wholesome.
It is ordered that the appeal be dismissed.
D union, C., concurred.

Appeal dismissed.